PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/688,837
Filing Date: 28 Aug 2017
Appellant(s): APODACA, Michael



__________________
KACVINSKY, JOHN F.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11-22-21.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 7-14-21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 37 recites the limitation "comprising the battery".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the following amendment: "comprising a battery". Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 37-38, 40-41, 43, 48-49, 51-53, 55, 60 and 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20030233592 A1) in view of David (US 20040189669 A1) in view of Darwish (US 20060159366 A1).
The following ground(s) of rejection are applicable to the appealed claims.
Regarding claim 1, Lin teaches an apparatus, comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising instructions that when executed by the processor circuit, cause the processor circuit to (fig. 3): receive, from a first application, a request to generate a first display frame; determine a first frame rate associated with the first application; and cause the first display frame to be generated at the first frame rate (e.g. deciding the computing power of the graphics chip according to the desired frame rate. When peak performance is not required and/or the power consumption is a major concern, the computing power can be reduced. For instance, running at 30 frames per second may be suitable for applications not requiring fast animation. Also, if the graphics display is not complex, there is no need to render scenes using full computing power. Based on the above, FIG. 4 is a flow chart of the computing power adjustment method according to the present invention. The desired frame rate is a predefined value. For example, 50 frames per second implies that each frame consumes 20 ms (time-per-frame)- para. 24-25); 
receive, from a second application, a request to generate a second display frame (e.g. This limitation is nothing more than a repeat of the first step of a first frame rate 
Lin fails to teach determine a second frame rate supported by the second application.
In the same field of workload reduction in video processing, David teaches determine a second frame rate supported by the second application (e.g. As represented in FIG. 4, the compositor 218 acts as a server, to among other things coordinate high frame rate animation requests received from multiple clients (e.g., corresponding to client visual systems 214a and 214b supporting multiple applications), by using services provided by a collection of renderers 406. The renderers 406 generate rendering actions that act on rendering abstractions (also referred to as visuals) implemented by a graphics compositing engine 406- para. 58). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process video.
In summary, it is clear that Lin teaches frame rates determined by applications not requiring fast rendering in order to save power. It is obvious to one skilled that one application can require slow rendering and another application can require faster rendering (i.e. 2D chess games and 3D multiplayer MMOG games), therefore differing frame rates can be applied in order save power. Lin also states the “present invention provides a power saving method for computer graphics systems”, implying the method can be applied to a plurality of systems. Lin suggests/implies that the method can be used for different systems for different frame rates, as required, to save power consumption. David teaches frame rates supported by applications: “coordinate high frame rate animation requests received from multiple clients”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lin with the features of frame rate requests as taught by David being as both references apply multiple frames rates to multiple systems. The motivation would have been to a comprehensive yet straightforward way to output complex graphics in an efficient manner (para. 12).
Lin as modified by David fails to explicitly teach a minimum frame rate for the second application.
In the same field of video frame processing, Darwish teaches the defined frame rate being a minimum frame rate supportable by the application (e.g. If the segment contains motion, then process 1202 sets frame rate to the lowest supported frame rate to maintain motion quality. Frame rates are set in the range of 16 to 30 frames per second (fps) for high motion, process 1203, or 10-15 fps for standard motion, process 1204. If process 1201 determines that there is no, or very slight, motion the frame rate is set to 5 fps in process 1205- para. 102). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process frames. Also, Examiner points out systems inherently determine minimum supported frame rates. A system determines if it’s capable of playing a certain frame rate. If not an error message is returned. Also, this would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Lin as modified by David with the features of defining a frame rate as taught by Darwish. The motivation would have been to maintain motion quality (para. 102).
Regarding claim 37, see the rejection of claim 1 above. Lin as modified by David and Darwish further teach comprising the battery (Lin: para. 9).
Regarding claim 38, see the rejection of claim 1 above. Lin as modified by David and Darwish further teaches comprising a display coupled to the processor circuit and the instructions, when executed by the processor circuit, cause the processor circuit to send the first display frame and the second display frame to the display to be displayed on the display (Lin: para. 22). It is obvious to display both calculated frames to a display.
Regarding claim 40, see the rejection of claim 1 above. Lin as modified by David and Darwish further teaches the processor circuit a graphics processing unit (Lin: para. 12 and fig. 3).
Regarding claim 41, see the rejection of claim 1 above. Lin as modified by  David and Darwish further teaches the instructions, when executed by the processor circuit, cause the processor circuit to send a command to a graphics processing unit (GPU) including an indication to generate the first display frame on the GPU (Lin: para. 12 and fig. 3).
Claim 43 recites similar limitations as claim 1 above, but in system form. Therefore, the same rationale used in regards to claim 1 is incorporated herein. Furthermore, Lin teaches a system to carry out the invention (fig. 3).
Claim 48 recites similar limitations as claim 37 above, but in system form. Therefore, the same rationale used in regards to claim 37 is incorporated herein. Furthermore, Lin teaches a system to carry out the invention (fig. 3).
Claim 49 recites similar limitations as claim 38 above, but in system form. Therefore, the same rationale used in regards to claim 38 is incorporated herein. Furthermore, Lin teaches a system to carry out the invention (fig. 3).
Claims 51 and 53 recites similar limitations as claim 40 above, but in system form. Therefore, the same rationale used in regards to claim 40 is incorporated herein. Furthermore, Lin teaches a system to carry out the invention (fig. 3).
Claim 52 recites similar limitations as claim 41 above, but in system form. Therefore, the same rationale used in regards to claim 41 is incorporated herein. Furthermore, Lin teaches a system to carry out the invention (fig. 3).
Claim 55 recites similar limitations as claim 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 1 is incorporated herein. Furthermore, Lin teaches a computer readable medium (fig. 3).
Claim 60 recites similar limitations as claim 38 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 38 is incorporated herein. Furthermore, Lin teaches a computer readable medium (fig. 3).
Claims 62-63 recites similar limitations as claims 40-41 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claims 40-41 is incorporated herein. Furthermore, Lin teaches a computer readable medium (fig. 3).

Claim(s) 39, 50 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20030233592 A1) in view of David (US 20040189669 A1) (US 20060190514 A1) in view of Darwish (US 20060159366 A1) as applied to claim 38 above, in view of Krupnik (US 20080051642 A1).
Regarding claim 39, see the rejection of claim 38 above. As can be seen above, Lin as modified by David and Darwish teaches all the limitations of claim 39 except the instructions, when executed by the processor circuit, cause the processor circuit to present a user interface on the display using at least one of the first display frame or the second display frame.
In the same field of frame rates, Krupnik teaches the instructions, when executed by the processor circuit, cause the processor circuit to present a user interface on the display using at least one of the first display frame or the second display frame (para. 81). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use frame rates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lin as modified by David and Darwish with the features of a user interface as taught by Krupnik. The motivation would have been this may allow, for example, to save screen resources or display resources, and/or may allow over-crowding of the display with information (para. 81).
Claim 50 recites similar limitations as claim 39 above, but in system form. Therefore, the same rationale used in regards to claim 39 is incorporated herein. Furthermore, Lin teaches a system to carry out the invention (fig. 3).
Claim 61 recites similar limitations as claim 39 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 39 is incorporated herein. Furthermore, Lin teaches a computer readable medium (fig. 3).

Claim(s) 42 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20030233592 A1) in view of David (US 20040189669 A1) in view of Darwish (US 20060159366 A1) as applied to claim 1 above, in view of Kaburlasos (US 20140160136 A1).
Regarding claim 42, see the rejection of claim 1 above. As can be seen above, Lin as modified by David teaches all the limitations of claim 42 except comprising a radio coupled to the processor.
In the same field of frame rates, Kaburlasos teaches comprising a radio coupled to the processor (para. 58 and fig. 4). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lin as modified by David and Darwish with the features of a radio as taught by Kaburlasos. The motivation would have been to provide wireless communications (para. 64).
Claim 54 recites similar limitations as claim 42 above, but in system form. Therefore, the same rationale used in regards to claim 42 is incorporated herein. Furthermore, Lin teaches a system to carry out the invention (fig. 3).
(2) Response to Argument
	Applicant argues on page 7:
 “As noted above, paragraph [0102] states “[i]f the segment contains motion, then process 1202 sets frame rate to the lowest supported frame rate to maintain motion quality.” However, claim | recites “determine a second frame rate supported by the second application based in part on a sleep state and a minimum frame rate for the second application, the second frame rate lower than the first frame rate.” Paragraph [0102] of Darwish merely refers to using a lowest supported frame rate to maintain a given level of motion quality, and not a minimum frame rate for an application. Consequently, the language “‘determine a second frame rate supported by the second application based in part on a sleep state and a minimum frame rate for the second application, the second frame rate lower than the first frame rate” as recited in claim 1 does not read on the SPP video and audio analysis process 1200 of Darwish”. It seems Applicant is trying to differentiate between “lowest supported frame rate” of Darwish an minimum frame rate for the second application”. Examiner interprets this as analogous in a broadest reasonable interpretation. Also, Applicant only attacks Darwish and not the Lin (US 20030233592 A1) in view of David (US 20040189669 A1) in view of Darwish (US 20060159366 A1) combination. It is clear that Lin teaches frame rates determined by applications not requiring fast rendering in order to save power. It is obvious to one skilled that one application can require slow rendering and another application can require faster rendering (i.e. 2D chess games and 3D multiplayer MMOG games), therefore differing frame rates can be applied in order save power. Lin also states the “present invention provides a power saving method for computer graphics systems”, implying the method can be applied to a plurality of systems. Lin suggests/implies that the method can be used for different systems for different frame rates, as required, to save power consumption. David teaches frame rates supported by applications: “coordinate high frame rate animation requests received from multiple clients”.  If the segment contains motion, then process 1202 sets frame rate to the lowest supported frame rate to maintain motion quality. Frame rates are set in the range of 16 to 30 frames per second (fps) for high motion, process 1203, or 10-15 fps for standard motion, process 1204. If process 1201 determines that there is no, or very slight, motion the frame rate is set to 5 fps in process 1205- para. 102). Examiner points out systems inherently determine minimum supported frame rates. A system determines if it’s capable of playing a certain frame rate. If not an error message is returned. Also, this would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 
Applicant argues Examiner’s use of inherency on page 8. Examiner’s position is minimum frame rate is automatically determined by a system. An attempt to play a high-res video on a low-end system will result in an error message, because the system is not capable of displaying the high-end data. It is common sense to play to play media on a systems that supports it. Adjusting frame rates is obvious to one skilled to maximize the viewing experience. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TODD BUTTRAM/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.